Title: To James Madison from Martin Bicker, 5 October 1806
From: Bicker, Martin
To: Madison, James



Triplicate
Sir
Madeira 5th. October 1806

Although I have not the honor of being Personally known to you I trust that I am permitted to present this address, the object of which is to announce the Sudden death of Marien Lamar Esqr. Consul for this Island, and to Solicit your Intrest in my behalf with the Executive of the United States, to Succeed him in office.  I am one of those Unfortunate Americans who have Sufferd exceedingly by the Several Powers at War in consequence of their depredations committed upon our Shipping and other Property.  I am a Native of Boston State of Massachusetts where I conducted Business in the Commercial line nearly thirty years, but being reduced in my circumstances and my health at that time very much impaired, I was induced and advised by friends to embark with my Family for this Island in May 1802, where I have Since resided conducting Some Business in the Commercial line by Consignments from my friends.  This has afforded me an Opportunity of acquiring the Portuguese Language and a competent knowledge of the Customs & Trade of this Place.  I presume Sir that documents from my friends in Support of my Character will be forwarded by them from Boston, and I flatter myself that they will be Such, as will prove Satisfactory so as to obtain from the Executive the Object of my Petition, under Such Bonds and regulations customary in Such cases, and as in duty bound, should I succeed, I will faithfully & Zealously discharge the duties of the office in paying that attention and respect to my Countrymen in Support of their Intrest, and which they have an undoubted right to expect from a Counsul.  I am Sir, very Respectfully your most obedient Servant

Martin Bicker

